      Case 2:18-cr-00422-SMB Document 892 Filed 02/18/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   JOHN J. KUCERA (Cal. Bar No. 274184, john.kucera@usdoj.gov)
     Assistant U.S. Attorneys
 6   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone (602) 514-7500
 8   BRIAN BENCZKOWSKI
     Assistant Attorney General
 9   Criminal Division, U.S. Department of Justice
10   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
11   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
12   Washington, D.C. 20530
     Telephone (202) 616-2807
13   Attorneys for Plaintiff
14
                         IN THE UNITED STATES DISTRICT COURT
15
                              FOR THE DISTRICT OF ARIZONA
16
17
     United States of America,                             No. CR-18-422-PHX-SMB
18
                          Plaintiff,                   UNITED STATES’ NOTICE OF
19                                                     COMPLIANCE WITH COURT’S
              v.                                            ORDER [Doc. 879]
20
21   Michael Lacey, et al.,
22                        Defendants.
23
24
25
26         The United States of America hereby provides notice that it has complied with the
27   Court’s Order dated February 11, 2020, and submitted to the Court for in camera review
28   “any and all grand jury instructions” for the Superseding Indictment. (See Doc. 879.)
      Case 2:18-cr-00422-SMB Document 892 Filed 02/18/20 Page 2 of 2




 1          Respectfully submitted this 18th day of February, 2020.
 2                                            MICHAEL BAILEY
                                              United States Attorney
 3                                            District of Arizona
 4                                            s/ Andrew C. Stone_____
                                              KEVIN M. RAPP
 5                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
 6                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
 7
                                              JOHN J. KUCERA
 8                                            Special Assistant U.S. Attorney
 9                                            BRIAN BENCZKOWSKI
10                                            Assistant Attorney General
                                              U.S. Department of Justice
11                                            Criminal Division, U.S. Department of Justice

12                                            REGINALD E. JONES
                                              Senior Trial Attorney
13                                            U.S. Department of Justice, Criminal Division
                                              Child Exploitation and Obscenity Section
14
15                               CERTIFICATE OF SERVICE
16          I hereby certify that on this same date, I electronically transmitted the attached
17   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
18   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
19   as counsel of record.
20
     s/ Marjorie Dieckman
21   U.S. Attorney’s Office

22
23
24
25
26
27
28
                                               -2-
